Citation Nr: 0335846	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for acne vulgaris, and if so, whether 
service connection is warranted.

2.  Entitlement to service connection for basal cell 
carcinoma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1944.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the appellant's claim for service 
connection for basal cell carcinoma secondary to treatment 
for cystic acne in service; and, found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for acne vulgaris.

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for acne vulgaris.  
Having reopened the claim, the Board is remanding this issue 
to the RO for further development.  The issue of service 
connection for basal cell carcinoma is also remanded for 
development.


FINDINGS OF FACT

1. The Board denied service connection for acne vulgaris in a 
January 1945 decision on the grounds that this condition 
clearly and unmistakably preexisted enlistment and was not 
aggravated by service.

2.  The evidence added to the record since the January 1945 
Board decision bears directly and substantially upon the 
claim of service connection for acne vulgaris, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The January 1945 Board decision, which denied service 
connection for acne vulgaris is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence to reopen the veteran's claim 
for service connection for acne vulgaris has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002); McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has duties to notify 
and to assist claimants.  In this regard, by letter dated in 
June 2000, the veteran was informed of what information was 
necessary to reopen his claim, what information or evidence 
he was to provide to reopen his claim, and what VA was doing 
to assist him in developing his claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In view of the decision 
reached herein reopening the veteran's claim for service 
connection for acne vulgaris, the Board concludes that the 
requirements set forth in the VCAA have been satisfied as to 
this issue.


Legal Criteria.  Prior decisions of the Board and unappealed 
decisions of the RO are final and may be reopened only upon 
receipt of additional evidence, which, under applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2003).

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999).  First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C.A. 5103(b).  Following this determination, the Board 
may then proceed to evaluate the merits of the claim.

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  These changes 
are prospective for claims filed on or after August 29, 2001, 
and are, accordingly, not applicable in the present case.

Under governing statutory and regulatory criteria, service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease during such service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304.

When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Factual Background.  By rating action in March 1944, the RO 
denied service connection for acne vulgaris.  The veteran 
appealed this decision and in a decision issued in January 
1945 the Board held that acne vulgaris clearly and 
unmistakably preexisted enlistment and was not aggravated by 
service.  That decision is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  

The evidence on file at the time of that decision included 
October 1943 service medical records noting that the veteran 
was treated for a large fluctuating area on the left side of 
his neck.  He reported a 3 year history of acne vulgaris, 
treated with ultraviolet, dietary, vitamin, and x-ray therapy 
without any improvement.  The examiner noted the acne was 
disfiguring and continually ulcerating.  The veteran was 
considered unfit for service.  A February 1944 medical review 
board noted that the veteran was first treated onboard ship 
in October 1943.  He was transferred to a hospital and 
presented with a severe cystic form of acne vulgaris which 
was most marked on his neck.  He was treated with an acne 
regime; and, his larger cysts were incised and drained.  His 
general condition was satisfactory.  According to his own 
statement he had had severe acne for the past 5 years, which 
resisted all types of therapy in civilian life.  The present 
outbreak was considered to be a temporary exacerbation of his 
chronic acne.  Since his severe cystic acne resisted all 
types of therapy and produced a very unsightly condition and 
prolonged disability, retention in the U.S. Naval Reserve in 
any capacity was not recommended.  Further hospitalization 
was not indicated.  He was subsequently separated from 
service.

In May 2000, the veteran submitted a new claim for service 
connection for acne vulgaris asserting it had been aggravated 
by the extreme heat and physical exertion from combat.  

The evidence associated with the claims file since the last 
final decision in January 1945 includes medical treatment 
records from 1990 to the present.  These note the veteran 
underwent a biopsy of the left neck area.  He also had 
scaling areas on his body, multiple actinic keratoses with 
scattered lesions on the forehead and dorsum of his hands and 
nose; superficial basal cell carcinoma, superior right 
anterior chest; and, a history of skin cancer of the scalp, 
head, neck, and trunk.
 
A statement dated in July 2000, A. J. Bennett, D.O., offered 
the following opinion:

Review of the clinical condition, acne 
vulgaris, as noted in the recorded 
history of the veteran's active service 
indicates that more likely than not it is 
the result of service aggravation of a 
pre-existing condition.

His active combat service in the hot, 
humid, tropical climate under intense 
tropical sunlight of the South Pacific 
WWII theater; the lack of adequate 
sanitary facilities resulted in poor 
personal skin hygiene and aggravated his 
acne condition.  His light fair skin, 
blonde hair, blue eyes, makes him more 
susceptible to actinic (sun) damage.  
These individuals sunburn, they do not 
tan.  

Treatment for the condition in service 
and after discharge with ultra-violet and 
radiation more likely than not caused the 
basal cell carcinoma (cancer) of the 
skin.

Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for acne vulgaris.  
The veteran's claim was denied in January 1945 on the grounds 
that the condition pre existed service and was not aggravated 
by service.  The evidence added to the record includes a 
medical opinion that the veteran's acne vulgaris was 
aggravated by his period of service.  As noted above, the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Evans v. Brown, 9 Vet. App. at 284.  
Inasmuch as this new evidence is probative as to the element 
that was a specified basis for the last disallowance by 
establishing the possibility that the preexisting acne 
vulgaris was aggravated by service, this evidence is new and 
material and the claim must be reopened.

Adjudication of the veteran's claim of service connection for 
acne vulgaris does not end with the finding that the claim is 
reopened.  In determining that the veteran's claim is 
reopened, the credibility of evidence has been presumed and 
the probative value of the evidence has not been weighed.  
However, once the claim is found to be reopened, the 
presumption that it is credible and entitled to full weight 
no longer applies.  Having found that the veteran's claim for 
service connection for acne vulgaris has been reopened, the 
Board has reviewed the evidence and determined that further 
evidentiary development is necessary.  Accordingly, a Remand 
of the case is required.


ORDER

New and material evidence having been received; the claim for 
entitlement to service connection for acne vulgaris is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.


REMAND

The veteran contends that his acne vulgaris was aggravated by 
his service and that his basal cell carcinoma is secondary to 
treatment for his acne vulgaris or is due to exposure to the 
tropical sun during service.

VAMC clinical records dated in June 2000 reflect that a 
review of a November 1990 pathology report of a skin lesion 
revealed basal cell cancer of the superior aspect of the 
right superior aspect, right anterior chest.  An August 1999 
pathology report revealed a right neck basal cell cancer.  A 
nurse practitioner stated that it is known that old methods 
of treating acne such as x-ray and other chemical agents are 
known to cause skin cancers and thyroid disease in the later 
years.  

As noted above, Dr. Bennet has provided a medical opinion in 
July 2000 to the effect that the veteran's acne vulgaris was 
aggravated by his military service and that treatment for 
acne vulgaris with ultra-violet and radiation more likely 
than not caused the basal cell carcinoma (cancer) of the 
skin.

The veteran underwent a VA dermatological examination in 
February 2001.  The examiner noted that there was a definite 
correlation between the skin cancer (basal cell carcinoma) 
and sun exposure and that the veteran served in the Navy for 
only eight months but he had worked as a painter, both 
interior and exterior, for more than 30-40 years.  The 
examiner pointed out that the longer the sun exposure, the 
higher the chance to develop skin cancer.  However, the 
examiner did not comment on either the June 2000 opinion that 
old methods of treating acne are known to cause skin cancers 
or the July 2000 opinions of Dr. Bennet that the veteran's 
acne vulgaris was aggravated by his military service and that 
treatment for acne vulgaris caused the basal cell carcinoma.

The Board has determined that clarification of the various 
opinions is necessary.  The Board finds that another 
dermatology examination and medical opinion are required.  
Additionally, the Board observes that medical records from 
Dr. Bennet have not been made available for review and should 
be secured.

Additionally, the Board notes that in July 2003 VA General 
Counsel issued an opinion which held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The veteran 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  General Counsel 
held that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  General Counsel 
held that Section 3.304(b) is invalid and should not be 
followed.  General Counsel also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  See VAOPGCPREC 3-2003 (July 16, 2003).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.  Particularly the RO must 
notify the veteran of evidence needed to 
support his claims, what evidence VA will 
develop, what evidence the veteran must 
furnish.

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers who may have 
information pertinent to his claim.  The 
RO should contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.

In particular, the RO should attempt to 
obtain the medical records relied upon by 
Dr. Bennett for opinion he provided in 
support of the veteran's claim.

3.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatology 
examination.  The claims file must be 
made available to the examiner prior to 
the examination.  The examination reports 
should reflect that the claims file was 
reviewed.  The examiner should elicit a 
detailed history from the veteran 
regarding skin problems he had prior to 
service, during service, and since 
service.  The examiner should order any 
tests or special studies that are needed 
to provide diagnoses of all 
dermatological disorders found on the 
examination.  Based upon review of the 
pertinent records in the claims folder, 
to include the service medical records 
and the opinions of Dr. Bennet, as well 
as interview and examination of the 
veteran, the examiner should provide 
opinions as to the following:

?	Did the veteran's acne vulgaris 
exist prior to his military service?

?	If the veteran's acne vulgaris 
existed prior to his military 
service, did the acne vulgaris 
increased in severity as a result of 
his military service?  An increase 
in severity of the disease means a 
permanent increase in the underlying 
condition itself as contrasted to a 
temporary worsening of symptoms.

?	If the veteran's acne vulgaris 
existed prior to his military 
service and increased in severity 
during such service, was any such 
increase in the underlying pathology 
beyond the normal progress of the 
disease?

?	Is it at least as likely as not that 
the veteran's basal cell carcinoma 
is etiologically related to the 
veteran's period of military service 
or to treatment for acne vulgaris?  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for acne vulgaris, and basal 
cell carcinoma.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case 
(SSOC).  They should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2003) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



